Order entered March 9, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00324-CR
                               No. 05-20-00325-CR

                          BRUCE HOPKINS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                Trial Court Cause Nos. 32833CR & 32834CR

                                      ORDER

      Appellant, who was convicted of two offenses of aggravated sexual assault

of a child younger than fourteen years of age, filed a brief in which he identifies

the victim by name while quoting the record. This Court does not allow a party to

file a brief that discloses the names of victims or the names of witnesses who were

children at the time of the offenses, or the names of any other children discussed or

identified at trial. See TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices,
must not contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined.

Sensitive data consists of . . . a birth date, a home address, and the name of any

person who was a minor at the time the offense was committed.”). Accordingly,

we STRIKE appellant’s briefs.

      We ORDER appellant to file, within TEN DAYS of the date of this order,

amended briefs that identify any individuals who were children at the time of this

or any other offense either generically (for example, “victim”) or by initials only,

including when quoting relevant portions of the record, giving a statement of the

case, or attaching an appendix.

      We DIRECT the Clerk to send copies of this order to the Honorable

Andrew Bench, Presiding Judge, 196th Judicial District Court; Toby Wilkinson;

and the Hunt County District Attorney’s Office.

      .


                                             /s/   DAVID J. SCHENCK
                                                   PRESIDING JUSTICE